DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 8/15/22 have been fully considered but are moot due to new ground rejection using the prior art disclosed in the IDS dated on 8/15/22 provided by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over PATEL "Google takes on Air Play and finally put a browser of your TV" GOOGLE CHROME CAST REVIEW, July 29, 2013, 9 pages; NPL dated on 8/15/2022).
For claim 2, PATEL discloses an apparatus (the apparatus consisting of a TV and a Chromecast attached to the TV shown in the FIG in Page 1, in view of Page 4, 1st para “The Chromecast is basically a small Android computer” in view of FIG in Page 4) comprising:
memory (Memory of the Chromecast); 
instruction in the memory (software stored in the Chromecast); and
at least one processor (the processor of the Chromecast) to execute the instructions to at least:
provide information to a mobile device (see the mobile phone in FIG of Page 6) in response to a request from the mobile device in a room (page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”; note “hitting the new Cast button” is a request from the mobile device, such as a phone or a computer, and information about the TV is provided to the mobile device);
pair, based on the information, with the mobile device (Page 4 “When you hit the Cast button in a supported app, the Chromecast directly connects to the internet and streams the video itself — it's not streaming from your device … you just find whatever you want to watch, hit the Cast button, and the Chromecast takes over while your device becomes a remote. And since the Chromecast is connecting directly you can switch apps, open new tabs, and even turn things off without interrupting playback”; suggesting paring/casting between Chromecast on TV with smart phone; note that Chromecast is associated with apps in the mobile device, here “your device” refers to the mobile device); and
enable, while paired, control of the apparatus in the room by the mobile device (Page 4 “When you hit the Cast button in a supported app, the Chromecast directly connects to the internet and streams the video itself … hit the Cast button, and the Chromecast takes over while your device becomes a remote. And since the Chromecast is connecting directly you can switch apps, open new tabs, and even turn things off without interrupting playback”). 
Patel does not specifically disclose the information including an identification of the apparatus in the room. However, in order to pair with the mobile device, the apparatus in the room must notify the mobile device it’s identification (the identification of the Chromecast on the TV in a room) in order for the mobile device to be paired/cast with the apparatus. 
Therefore, it would have been obvious to OOSA before the effective filing date of the application that the information provided by the apparatus to the mobile device includs an identification of the apparatus in order for the mobile device to identify the apparatus for pairing/casting (last paragraph of Page 4).
Independent claim 18 is rejected because it is the corresponding method claim perform by the apparatus of claim 1 and has the same subject matter.
For claim 13, PATEL discloses at least one storage device comprising instructions that, when executed, cause a wireless projector (the apparatus consisting of a TV and a Chromecast attached to the TV shown in the FIG in Page 1, in view of Page 4, 1st para “The Chromecast is basically a small Android computer” in view of FIG in Page 4; note that a TV is considered as a wireless projector because a TV could be a smart projector TV, which is equivalent to a wireless projector) to at least:
provide information to a mobile device in response to a request from the mobile device in a room (page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”; note “hitting the new Cast button” is a request from the mobile device, such as a phone or a computer, and information about the TV is provided to the mobile device);
pair, based on the information, with the mobile device (Page 4 “When you hit the Cast button in a supported app, the Chromecast directly connects to the internet and streams the video itself — it's not streaming from your device … you just find whatever you want to watch, hit the Cast button, and the Chromecast takes over while your device becomes a remote. And since the Chromecast is connecting directly you can switch apps, open new tabs, and even turn things off without interrupting playback”; suggesting paring/casting between Chromecast on TV with smart phone; note that Chromecast is associated with apps in the mobile device, here “your device” refers to the mobile device); and
enable, while paired, control of the wireless projector in the room by the mobile device (Page 4 “When you hit the Cast button in a supported app, the Chromecast directly connects to the internet and streams the video itself … hit the Cast button, and the Chromecast takes over while your device becomes a remote. And since the Chromecast is connecting directly you can switch apps, open new tabs, and even turn things off without interrupting playback”).
As to claim 3, PATEL discloses claim 2, further including a wireless projector (that a TV attached with a Chromecast is considered as a wireless projector because a TV could be a smart projector TV, which is equivalent to a wireless projector).
As to claim 4, PATEL discloses claim 2, wherein the mobile device is at least one of a smartphone or a tablet computer (page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”).
As to claim 5, PATEL discloses claim 2, further including a wireless sensor to detect the mobile device (suggested by page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”; note that the Chromecast on the TV must be able to detect the mobile device in order to pair/cast with it).
As to claim 6, PATEL discloses claim 2, further including a first transceiver to communicate in a first communication mode and a second transceiver to communicate in a second communication mode (Page 5, last par “Chromecast requires app developers to add support to every app individually” and Page 3, 3rd para getting it on your Wi-Fi network … ”; note that Chromecast detecting an app on the mobile station via the first communication creates by the app developers, and using Wi-Fi communication to pair/cast with the mobile station). 
As to claim 7, PATEL discloses claim 6, wherein the first communication mode is to detect the mobile device and the second communication mode is to pair with the mobile device (Page 5, last par “Chromecast requires app developers to add support to every app individually” and Page 3, 3rd para “getting it on your Wi-Fi network …”; note that Chromecast detecting an app on the mobile station via the first communication creates by the app developers, and using Wi-Fi communication to pair/cast with the mobile station).
As to claim 8, PATEL discloses claim 2, wherein the apparatus is one of a plurality of wireless devices in the room, each of the plurality of wireless devices selectable by the mobile device (suggested by the FIG in Page 1 in view of Page 3, 3rd para “getting it on your Wi-Fi network …”, wherein a TV with a Chromecast is a wireless device using Wi-Fi wireless protocol and there may be a plurality of such TVs with Chromecast).
As to claim 9, PATEL discloses claim 2, wherein the at least one processor is to periodically broadcast the information in the room (Page 3, 3rd para “getting it on your Wi-Fi network …”; note that Wi-Fi network periodically broadcast the information).
As to claim 10, 15 and 19, PATEL discloses claims 2, 13 and 18, wherein the at least one processor is to facilitate an update of the mobile device based on the information (suggested by page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”; note that a Chromecast on the TV must update when it pairs/casts with a different mobile device in a room). 
As to claim 14, PATEL discloses claim 13, wherein the mobile device is at least one of a smartphone or a tablet computer (suggested by page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”), wherein the wireless projector is one of a plurality of wireless devices in the room, each of the plurality of wireless devices selectable by the mobile device, and wherein the instructions, when executed, cause the wireless projector to periodically broadcast the information in the room (suggested by the FIG in Page 1 in view of Page 3, 3rd para “getting it on your Wi-Fi network …”, wherein a TV with a Chromecast is a wireless device using Wi-Fi wireless protocol and there may be a plurality of such TVs with Chromecast in the room).
As to claim 16, PATEL discloses claim 13, causing the wireless projector to facilitate an update of the wireless projector based on the pairing with the mobile device (suggested by page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”; note that a Chromecast on the TV must update pairing when it pairs/casts with a different mobile device in a room since there may be a plurality of mobile devices with some of them go in or out of the room).
As to claim 21, PATEL discloses claim 18, causing the wireless projector to facilitate an update of at least one of the mobile device or the wireless projector (suggested by page 1, last paragraph “with the Chromecast … when you use supported services like YouTube and Netflix on your phone, tablet, or computer, hitting the new Cast button sends the video to your TV”; note that a Chromecast on the TV must update pairing when it pairs/casts with a different mobile device in a room since there may be a plurality of mobile devices with some of them go in or out of the room).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462